Exhibit 12




Norfolk Southern Corporation and Subsidiaries
Computation of Ratio of Earnings to Fixed Charges
           
Year ended December 31,
     
2013
 
2012
 
2011
 
2010
 
2009 
         
($ in millions)
                              EARNINGS                       Income from
continuing operations before income
  taxes as reported

$

2,965 
$
2,758 
$
2,918 
$
2,367 
$
1,622
                          Add (subtract):                           Total
interest expenses (as detailed below)  
576 
 
546 
 
504 
 
517 
 
499 
      Amortization of capitalized interest  
12 
 
10 
 
9 
 
8 
 
7 
      Income of partially owned entities(1)  
(51)
 
(45)
 
(39)
 
(43)
 
(36)
  Total earnings
$
3,502 
$
3,269 
$
3,392 
$
2,849 
$
2,092 
                          FIXED CHARGES                       Interest expense
on debt
$
525 
$
495 
$
455 
$
462 
$
467 
  Interest expense on unrecognized tax benefit  
1 
 
(1)
 
(9)
 
1 
 
(6) 
  Other interest expense  
11 
 
10 
 
12 
 
16 
 
1 
  Calculated interest portion of rent expense(2)  
39 
 
42 
 
46 
 
38 
 
37 
  Total interest expenses  
576 
 
546 
 
504 
 
517 
 
499 
                          Capitalized interest  
18 
 
20 
 
19 
 
15 
 
17 
  Total fixed charges
$
594 
$
566 
$
523 
$
532 
$
516 
                          RATIO OF EARNINGS TO FIXED CHARGES  
5.90 
 
5.78 
 
6.49 
 
5.36
 
4.05 
                              (1) Represents undistributed income of equity
investees included in income from continuing operations before
          income taxes as reported.     (2) Interest component of leases
includes one-third of rental expense which approximates the interest component
          of operating leases.